Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1, 3-18, and 24-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19, 20, 22, and 23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/10/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Yongsok Choi on 8/26/2022.

The application has been amended as follows: 
	a.) Cancel claim 21. 

	b.) Amend claims 3, 19, and 20 as follows: 

3.	The sensing device of claim 1, further comprising a hydrophobic passive valve between the sample loading chamber and the one or more substrate drying or lyophilization chambers, 
	wherein the hydrophobic passive valve prevents the second portion of the sample from flowing into the one or more substrate drying or lyophilization chambers before the first portion of the sample fills the detection antibody drying or lyophilization chamber. 

19.	A method of testing a sample on the sensing device according to claim 1, wherein the device of claim 1 further comprises an air pump, the method comprising: 
	providing the sample in the sample loading chamber; 
	turning on [the air pump to provide air to the sample in the sample loading chamber such that the first portion of the sample flows into the detection antibody drying or lyophilization chamber and the second portion of the sample flows into the one or more substrate drying or lyophilization chamber and the second portion of the sample flows into the one or more substrate drying or lyophilization chambers after the first portion of the sample flows into the detection antibody drying or lyophilization chamber; 
	turning off the air pump for a predetermined time; and 
	turning on the air pump, after the predetermined time, to provide air to the sample such that the first portion of the sample flows into the one or more reaction chambers, and the second portion of the sample flows into the one or more reaction chambers after the first portion of the sample flows into the one or more reaction chambers. 

20.	The method of claim 19, wherein the sensing device further comprises a hydrophobic passive valve between the sample loading chamber and the one or more substrate drying or lyophilization chambers, 
	wherein the hydrophobic passive valve [prevents the second portion of the sample from flowing into the one or more substrate drying or lyophilization chambers before the first portion of the sample fills the detection antibody drying or lyophilization chamber. 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



8/26/2022